Citation Nr: 1113345	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability. 

2.  Entitlement to an increased initial rating for a right knee disability, rated as noncompensably disabling prior to November 25, 2009 and as 10 percent disabling thereafter. 

3.  Entitlement to an initial compensable rating for a right shoulder disability. 

4.  Entitlement to an initial compensable rating for a left wrist disability. 

5.  Entitlement to an increased initial rating for residuals of a cold weather injury to the right hand, rated as noncompensably disabling prior to September 15, 2006 and as 30 percent disabling thereafter.  

6.  Entitlement to an increased initial rating for residuals of a cold weather injury to the left hand, rated as noncompensably disabling prior to September 15, 2006 and as 30 percent disabling thereafter.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to December 1987 and from July 1996 to February 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction over the claims file is currently held by the RO in Jackson, Mississippi. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in March 2010.  A transcript of the hearing is of record.

In December 2009, the Veteran was provided notice of VA's duties to notify and assist with several new claims for service connection including cervical, thoracic, and lumbar spine disabilities, and additional disabilities of the upper and lower extremities.  The record does not indicate that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left knee disability has manifested painful limited motion with full extension, flexion limited to 120 degrees, and instability that most nearly approximates slight. 

2.  The Veteran's right knee disability has manifested painful limited motion with full extension and flexion limited to 120 degrees without instability.  

3.  The Veteran's right shoulder disability has manifested painful limited motion that is not restricted to the shoulder level without impairment of the humerus, clavicle, or scapula.

4.  The Veteran's left wrist disability has manifested painful limited motion without ankylosis.

5.  In March 2010, the Veteran withdrew the claim for an initial increased rating for residuals of a cold weather injury of the right hand from the current appeal.

6.  In March 2010, the Veteran withdrew the claim for an initial increased rating for residuals of a cold weather injury of the left hand from the current appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5258-5262 (2010).

2.  The criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

3.  The criteria for an initial 10 percent rating, but not higher, for a right knee disability based on limitation of motion have been met .  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5262.

4.  The criteria for an initial 10 percent rating, but not higher, for a right shoulder disability based on limitation of motion are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5203. 

5.  The criteria for an initial 10 percent rating, but not higher, for a left wrist disability based on limitation of motion are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5214, 5215. 

6.  The Board does not have jurisdiction over the withdrawn claim for entitlement to an initial increased rating for residuals of a cold weather injury of the right hand, as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

7.  The Board does not have jurisdiction over the withdrawn claim for entitlement to an initial increased rating for residuals of a cold weather injury of the left hand, as the criteria for dismissal of the claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Bilateral Knees

Service connection for patellar tendinitis of the left and right knees was granted in the August 2005 rating decision on appeal.  An initial 10 percent evaluation was assigned for the left knee and an initial noncompensable evaluation was assigned for the right knee, both effective February 28, 2005.  An increased 10 percent evaluation for the right knee disability was assigned in a December 2009 rating decision, effective November 25, 2009.  The Veteran contends that higher disability ratings are warranted for his knee conditions as they are productive of constant pain that limit range motion and interfere with his activities of daily living.  

The Veteran's left knee disability is currently rated as 10 percent disabling under Diagnostic Code 5014 for osteomalacia.  Previously, the left knee condition was rated under Diagnostic Code 5024 for tenosynovitis, but both diagnostic codes provide that the disability should be rated on limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5013-5024.  Thus, the Veteran's 10 percent initial rating was assigned in accordance with Diagnostic Code 5003 for evaluating degenerative arthritis.  This diagnostic code provides for a 10 percent rating for noncompensable limitation of motion of the affected joint with objective findings of painful motion and X-ray evidence of arthritis.  

The Board finds that the Veteran's left knee has not demonstrated limitation of motion of sufficient severity to warrant a rating in excess of 10 percent at anytime during the claims period.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of extension of a leg is rated under Diagnostic Code 5261 which provides for a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation is warranted for extension limited to 10 degrees, a 20 percent evaluation is assigned when extension is limited to 15 degrees, a 30 percent evaluation is assigned for extension limited to 20 degrees, and a 40 percent evaluation is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5260, pertaining to limitation of flexion of the leg, provides for a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees, and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Throughout the claims period, the Veteran has manifested some limitation of motion of the left knee.  Treatment records from the Memphis VA Medical Center (VAMC) show that the Veteran manifested consistent range of left knee motion from 0 degrees to approximately 120 degrees without difficulty throughout the claims period.  Upon VA examinations in November 2006 and November 2009, the left knee demonstrated full extension to 0 degrees and slightly limited flexion to 130 degrees with pain at the endpoint.  The VA examiners also found that there was no additional loss of motion following repetitive testing.  The Veteran has therefore not manifested extension limited to 15 degrees or flexion limited to 30 degrees and his left knee disability does not most nearly approximate the criteria associated with increased 20 percent evaluations under Diagnostic Codes 5260 and 5261.  In fact, the Veteran's limitation of motion is associated with noncompensable ratings under these diagnostic codes.   

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  As noted above, the November 2006 and November 2009 VA examiners specifically found that the Veteran did not manifest any additional loss of motion during repetitive testing.  In addition, the November 2009 VA examiner found that flexion was limited to 130 degrees with consideration of the Veteran's complaints of pain.  The VA examiners both concluded that the Veteran could experience some loss of function due to knee pain, but they could not express such loss in terms of loss of motion.  Therefore, even with consideration of all functional factors, the Veteran's left knee disability does not meet the criteria for an increased or compensable rating under Diagnostic Codes 5260 and 5261 based on limitation of motion.  

While the Veteran's left knee disability does not meet the criteria for an increased evaluation based on range of motion, the Board finds that a separate 10 percent rating for slight instability is warranted throughout the claims period.  Diagnostic Code 5257 provides that knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Objective testing for knee instability has been negative throughout the claims period, however, the Veteran has consistently complained that his left knee manifests a "giving out" feeling and he testified in March 2010 that he uses a cane and wears a left knee brace for stability.  Furthermore, following an August 2006 MRI of the left knee at the VAMC, the Veteran was diagnosed with reduced ambulation stability.  The Board therefore finds that the Veteran's left knee manifests instability that most nearly approximates slight and a separate 10 percent evaluation is warranted under Diagnostic Code 5257.  See VAOGCPREC 23-97 and VAOGCPREC 9- 98 (limitation of motion and instability of the knee involve different symptomatology and separate ratings are specifically allowed with X-ray evidence of arthritis).  

The Board has also considered whether increased or separate ratings are warranted under Diagnostic Codes 5256, 5258, 5259, and 5262, pertaining to ankylosis of the knee, dislocated semilunar cartilage, removal of semilunar cartilage, and impairment of the tibia and fibula.  The Board finds that these diagnostic codes are not for application in this case, as the Veteran has not manifested symptoms associated with them such as ankylosis, frequent episodes of "locking," pain, and effusion, or impairment of the tibia and fibula.

With respect to the Veteran's right knee, the disability was initially rated as noncompensably disabling under Diagnostic Code 5024 for tenosynovitis.  In a December 2009 rating decision, an increased 10 percent evaluation was assigned, effective November 25, 2009, for objective findings of painful motion in accordance with Diagnostic Code 5003 for rating degenerative arthritis.  

The Board finds that the evidence of record supports the assignment of a 10 percent evaluation for noncompensable limitation of motion throughout the claims period.  The Veteran has consistently complained of pain associated with his right knee disability, and VAMC treatment records document limited range of motion since July 2006, when right knee motion was restricted from 0 to 120 degrees.  The Veteran also manifested motion of the right knee limited from 0 to 130 degrees during the November 2006 and November 2009 VA examinations.   Regarding the DeLuca factors, the November 2009 VA examiner reported that pain began during range of motion testing at 130 degrees of flexion, and both VA examiners found that there was no additional loss of motion as a result of repetitive tests.  Although the Veteran's limited motion is noncompensable under Diagnostic Codes 5260 and 5261, a 10 percent evaluation is warranted for painful limited motion throughout the claims period in accordance with Diagnostic Code 5003 for rating arthritis.  

In contrast to the left knee, the Veteran's right knee disability has not demonstrated instability at anytime during the claims period.  The Veteran has occasionally complained of his right knee giving out, but the record is wholly negative for objective evidence of right knee instability.  In addition, the Veteran does not utilize a brace to assist with ambulatory stability on his right knee.  With respect to the right knee, the Board finds that the objective medical evidence is more probative regarding whether instability is present, and concludes that the weight of the evidence is against a finding that a separate rating is warranted for instability of the right knee under Diagnostic Code 5257.  

The Board also finds that increased or separate ratings are not warranted under the other criteria for rating the knee.  The record is wholly negative for any evidence of right knee ankylosis, dislocation of the semilunar cartilage with locking and effusion, and impairment of the tibia and fibula.  Therefore, Diagnostic Codes 5256, 5258, 5259, and 5262 are not application in this case.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  Thus, the preponderance of the evidence is against the granting of any higher evaluations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Right Shoulder 

Service connection for residuals of a right shoulder injury with subacromial bursitis was granted in the August 2005 rating decision on appeal.  An initial non compensable evaluation was assigned, effective February 28, 2005.  The Veteran contends that a compensable initial evaluation is warranted as he experiences loss of motion, pain, and decreased strength in his right shoulder. 

The Veteran's initial noncompensable rating for the right shoulder was assigned under Diagnostic Code 5019 for bursitis.  Bursitis is rated based on limitation of motion of the affected part under Diagnostic Code 5003 for degenerative arthritis.  As noted above, Diagnostic Code 5003 provides for a 10 percent rating for noncompensable limitation of motion of the affected joint with objective findings of painful motion and X-ray evidence of arthritis.  

After review of the evidence of record, the Board finds that an initial 10 percent rating for painful limited motion of the right shoulder is warranted throughout the claims period.  The Veteran has consistently complained of painful right shoulder motion, and he testified during the March 2010 hearing that he had trouble reaching behind his back and over his head due to shoulder pain.  Upon VA examination in November 2009, the Veteran manifested some limitation of motion of the shoulder; forward flexion was limited to 175 degrees with pain beginning at 170 degrees, and internal and external rotation were to 75 degrees with pain beginning at 70 degrees.  Such motion is noncompensable under Diagnostic Code 5201, which provides for a minimum 20 percent evaluation for motion of the arm limited to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  While the Veteran manifested some additional loss of shoulder motion during a November 2006 VA examination, the Board notes that the VA examiner appears to have examined the nonservice-connected left shoulder.  In any event, the range of motion demonstrated at the November 2006 VA examination was also noncompensable.  

With respect to the DeLuca factors, the range of motion considered by the Board in the above analysis takes into account the Veteran's complaints of pain during motion testing as reported by the November 2009 VA examiner.  In addition, the VA examiner determined that there was no additional loss of motion following repetitive testing.  While the VA examiner also found that the Veteran could experience additional loss of function after repetitive use, he was unable to express the additional loss of motion in terms of degrees.  The Board has considered the Veteran's reports of increased symptoms and loss of motion, but even with consideration of functional factors, it is clear that the Veteran has not manifested compensable limitation of motion at anytime during the claims period.  Therefore, an initial 10 percent rating, but not higher, is warranted for painful limited motion of the right shoulder in accordance with Diagnostic Code 5003.  

The Board has also considered whether an increased rating is warranted under the other criteria for rating the arm and the shoulder, but finds that such criteria are inapplicable to this case.  The evidence of record is wholly negative for findings of shoulder ankylosis and the there is no indication that the Veteran experiences impairment of the humerus, clavicle or scapula.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for application in this case.  Thus, there is no schedular basis for an initial rating in excess of 10 percent for the Veteran's right shoulder disability. 


Left Wrist

Service connection for DeQuervain's tenosynovitis of the left wrist was granted in the August 2005 rating decision with an initial noncompensable evaluation assigned effective February 28, 2005.  The Veteran contends that a compensable evaluation is warranted as his left wrist disability manifests pain and decreased strength that interferes with many activities of daily living. 

The Veteran's disability is currently rated as noncompensably disabling under Diagnostic Code 5024 for tenosynovitis.  Tenosynovitis is evaluated as degenerative arthritis under Diagnostic Code 5003.  Under this diagnostic code, degenerative arthritis (established by X-ray findings) is rated based on limitation of motion of the specific joint involved.  If the limitation of motion is noncompensable, a rating of 10 percent is assigned for each group of minor joints if the limited motion is confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Board finds that the Veteran's wrist disability warrants a 10 percent evaluation for noncompensable limitation of motion.  The Veteran's most severe limited motion was demonstrated during the November 2009 VA examination when plantar flexion was limited to 20 degrees and extension (i.e. dorsiflexion) was limited to 45 degrees.  The Veteran complained of pain during range of motion testing, but did not manifest any additional loss of motion with repetitive testing.  Diagnostic Code 5215, pertaining to limitation of the wrist, provides for a 10 percent evaluation when dorsiflexion is less than 20 degrees.  Even with consideration of functional factors, it is clear that the Veteran's left wrist dorsiflexion does not manifest restricted motion that is compensable.  Thus, an initial 10 percent evaluation is warranted under Diagnostic Code 5003 for painful noncompensable limitation of motion.  
The Board also finds that the initial 10 percent rating should be in effect throughout the entire claims period.  The Veteran has consistently complained of left wrist pain since his claim for compensation was received, and he testified in March 2010 that he experienced functional impairment such as difficulty writing, opening jars, and twisting and turning his wrist.  Noncompensable limitation of wrist motion was also demonstrated upon VA examination in November 2006 when dorsiflexion was restricted to 60 degrees and palmar flexion was restricted to 70 degrees.  Accordingly, a 10 percent evaluation is warranted throughout the claims period. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  With respect to Diagnostic Code 5214, pertaining to wrist ankylosis, the Veteran has clearly retained useful motion of his left wrist and Diagnostic Code 5214 is not for application.  Accordingly, an initial rating of 10 percent, but not higher, is appropriate throughout the claims period.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's orthopedic disabilities are manifested by symptoms such as painful limited motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disabilities and referral for consideration of extraschedular rating is not warranted.


The Court has recently held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work and attend school throughout the claims period.  There is no medical evidence that the Veteran's disabilities have rendered him wholly unable to perform his work duties.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran clearly withdrew his claims for increased initial ratings for cold weather residuals of the right and left hands during the March 2010 hearing and in a March 2010 written statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with initial evaluations following grants of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  VA also requested any available medical records from the Social Security Administration (SSA), but a July 2008 response from SSA indicated that the Veteran was not entitled to any benefits based on disability and they had no medical file pertaining to the Veteran.  Additionally, the Veteran was provided proper VA examinations in response to his claims for increased ratings.
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for a left knee disability based on painful limited motion is denied. 

Entitlement to a separate 10 percent rating for left knee instability throughout the entire claims period is granted. 

Entitlement to an initial 10 percent rating for a right knee disability based on painful limited motion throughout the entire claims period is granted.  

Entitlement to an initial 10 percent rating for a right shoulder disability based on painful limited motion throughout the claims period is granted.

Entitlement to an initial 10 percent rating for a left wrist disability based on painful limited motion throughout the claims period is granted.

The claim for entitlement to an increased initial rating for residuals of a cold weather injury to the right hand, rated as noncompensably disabling prior to September 15, 2006 and as 30 percent disabling thereafter, is dismissed.  

The claim for entitlement to an increased initial rating for residuals of a cold weather injury to the left hand, rated as noncompensably disabling prior to September 15, 2006 and as 30 percent disabling thereafter, is dismissed.  



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


